Per Curiam.
This cause is presented by the certificate of the court below for the opinion of this court upon the sufficiency of the indictment against the defendant accusing him of a public offense. It appears from the certificate that the defendant entered a plea of not guilty, that a jury was impaneled for the trial of the issues presented by the indictment and the defendant’s, plea, and a witness for the prosecution had been called and sworn when counsel for the defendant interposed an objection to the introduction of any evidence in the case, on the ground that the indictment does not set forth facts sufficient to constitute a public offense. The court being in doubt, the county attorney and counsel for the defendant united in a request that the question be certified to this court and it is certified accordingly. >
*533The certificate must he dismissed. The question presented does not arise upon a demurrer or special plea to' the indictment, nor has there been a conviction thereunder. Neither has the trial court decided the question presented by defendant’s motion, and this is an essential prerequisite. State v. Wellman, 143 Minn. 488, 173 N. W. 674.
The proceedings in this court are dismissed and the cause remanded for further proceedings in the court below. >